Title: C. W. F. Dumas to the Commissioners: A Translation, 5 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 5 May 1778
      
      I have the honor to send you translations of two German letters from Berlin and Hamburg that I received last Saturday and this morning. The Grand Facteur also made copies to send to his house. In addition, I have received 3 bulletins concerning affairs in France dated 10, 15, and 20 April. I would like to enclose copies of them for they contain curious things, scathing and perhaps even malicious; but that is precisely why I dare not risk it, for letters are sometimes opened in France. I would not want to compromise either you or myself. Besides, you are already on the scene and most probably are able to know all the bickerings and everything else that happens as well, if not better, than my correspondent.
      I have just received your letter dated 30 April. I shall, therefore, end this one ex-abruptus and, in order to be in agreement with them, call first on the Grand Facteur and then on our friend from Amster­dam who is arriving this evening. I am, with genuine respect and, for ever, gentlemen, your very humble and very obedient servant
      
       D
      
     